Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Please see rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102a as being anticipated by Lee et al (US 20100045898).
Regarding Claim 1,2,
Lee et al discloses (Fig. 3 to Fig. 6) a liquid crystal display panel (200); a plurality of light source packages (120), each having a plurality of light-emitting portions (125) for emitting light; a package-arranging plate (122) having a first surface (shown below) on which the plurality of light source packages (120) are arranged; and a light guide plate (130) including an incident plane having a height and a width (shown in pasted figure below), and an exit plane, the light emitted from the light source packages being incident on the incident plane and exiting through the exit plane, wherein the first surface of the package-arranging plate (shown below) and the the plurality of light emitting portions (where 125 is pointing to) of each of the plurality of light source packages (120) are located so as to sandwhich a light guide plate (130) centerline indicating half the height of the incidence plane when viewed from the direction of the emitted light. (see pasted figure below).
    PNG
    media_image1.png
    591
    1008
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Light emitting portions (where 125 is pointing to) of the Light source packages (120) sandwiching the light guide plate (130))]
    PNG
    media_image2.png
    526
    462
    media_image2.png
    Greyscale




Regarding Claim 2,
Lee et al discloses (Fig. 3 to Fig. 6) wherein the plurality of light-emitting portions (125) have respective center points (shown above) that are vertexes of a shape, the shape having a center of gravity at the same level as half of the height of the incident plane of the light guide plate when viewed from the direction of the emitted light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US 20100045898) in view of Rose et al (US 20080084694)
Regarding Claim 3,
Lee et al discloses (Fig. 3 to Fig. 6) a liquid display panel (200); a plurality of light source packages (120), each having a light-emitting plane; a package-arranging plate (122) having a first surface (shown pasted figure above) on which the plurality of light source packages (120) are arranged;  a light guide plate (130) including an incident plane having a height and a width (as shown in pasted figure above), and an exit plane, light emitted from the light source the plurality of light emitting portions (where 125 is pointing to) of each of the plurality of light source packages (120) are located so as to sandwhich a light guide plate (130) centerline indicating half the height of the incidence plane when viewed from the direction of the emitted light. (see pasted figure above).
Lee et al does not disclose the two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
Rose et al discloses the two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.

Regarding Claim 4,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) wherein the plurality of light-emitting portions have respective center points that are vertexes of a shape, the shape having a center of gravity at the same level as half of the height of the incident plane of the light guide plate when viewed from the direction of the emitted light.
Regarding Claim 5,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) a liquid crystal panel (200); a plurality of light source packages (120), each having a light-emitting plane (the horizontal sections) and two light-emitting portions (the vertical portions) arranged in the light-emitting plane for emitting light; a package-arranging plate (122) having a first surface (shown pasted figure above) on which the plurality of light source packages (120) are arranged and a light guide plate (130) including an incident plane having a height and a width (as shown in pasted figure above), and an exit plane, light emitted from the light source packages (120) being incident on the incident plane and exiting through the exit plane, wherein the first surface of the package-arranging plate (shown in pasted figure above) and the incident plane are parallel to and opposed to each other, the plurality of light source packages being interposed between the first surface and the incident plane (see pasted figure above), the the plurality of light emitting portions (where 125 is pointing to) of each of the plurality of light source packages (120) are located so as to sandwhich a light guide plate (130) centerline indicating half the height of the incidence plane when viewed from the direction of the emitted light. (see pasted figure above).
Lee et al does not disclose the two light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
Rose et al discloses the two light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane.
It would have been obvious to one of ordinary skill in the art to modify Lee et al to include Rose et al’s two opposing long sides extend oblique to the height of the incident plane, and the plurality of light-emitting portions of each of the plurality of light source packages are arranged in a direction oblique to the height of the incident plane motivated by the desire to obtain different light distributions [0003].
Regarding Claim 6,
In addition to Lee et al and Rose et al, Lee et al discloses (Fig. 3 to Fig. 6) wherein the two light-emitting portions have respective center points that are vertexes of a shape, the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871